          Case 1:20-cv-01210-ALC Document 19 Filed 06/26/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  ROBERT TOWNSEND,

                                Plaintiff,                Case No. 20 Civ. 1210 (ALC)

          v.                                              NOTICE OF MOTION

  ALEX AZAR, in his official capacity as
  Secretary of the United States Department of
  Health and Human Services,

                                Defendant.


         PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support

of Defendant’s Motion for Summary Judgment and Declaration of Rachael Doud dated June 26,

2020, Defendant Alex M. Azar II, Secretary of the United States Department of Health and

Human Services, by his attorney, Audrey Strauss, Acting United States Attorney for the

Southern District of New York, hereby moves this Court for an order granting him summary

judgment.

Dated:    June 26, 2020
          New York, New York

                                             AUDREY STRAUSS
                                             Acting United States Attorney for the
                                             Southern District of New York
                                             Attorney for Defendant

                                     By:      /s/ Rachael L. Doud
                                             RACHAEL L. DOUD
                                             Assistant United States Attorney
                                             86 Chambers Street, 3rd Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-3274
                                             Fax: (212) 637-2786
                                             E-mail: rachael.doud@usdoj.gov
